UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

JO-QUAN MATHIS,

Petitioner,
-vs- Case No. 8:19-cv-929-T-02AEP
SECRETARY, DEPARTMENT
OF CORREC'I`IONS,

Respondent.

/
_(M

Mr. Mathis, Florida prisoner, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
challenging a conviction for armed robbery with a weapon entered in 2000 by the Sixth Judicial Circuit
Court, Pinellas County, Florida (Doc. 1).

Because Mr. Mathis filed his request for federal habeas relief after the enactment date of the
Antiterrorism and Effective Death Penalty Act of 1996 (hereinafter "AEDPA"), the petition is governed by
the provisions thereof. See Wilcox v. Singletary, 158 F.3d 1209, 1210 (l lth Cir. 1998), cert. denied, 531
U.S. 840 (2000). The AEDPA contains several habeas corpus amendments, one of which established a
"gatekeeping“ mechanism for the consideration of "second or successive habeas corpus applications" in the
federal courts, see 28 U.S.C. § 2244(b). See Stewart v. Martinez- Villareal, 523 U.S. 637, 641-42 (1998).
Section 2244(b) provides, in pertinent part, that before a second or successive application for habeas corpus
relief is "filed in the district court, the applicant shall move in the appropriate court of appeals for an order
authorizing the district court to consider the application." 28 U.S.C. § 2244(b)(3)(A).

Mr. Mathis previously sought federal habeas relief in this Court regarding the conviction he

challenges in this action. See Mathz's v. Secretary, Department of Corrections, 8:05-cv-286-T-27TGW
(M.D. Fla. 2005) (petition denied February ll, 2008). Therefore, the instant petition is successive
Therefore, pursuant to 28 U.S.C. 2244(b)(3), Mr. Mathis was required to obtain authorization from the
Eleventh Circuit Court of Appeals prior to initiating this action. See Medina v. Sing[etary, 960 F.Supp. 275 ,
277-78 (M.D. Fla. 1997) (and cases cited therein).

l-ie has not shown that he has applied to the court of appeals for an order authorizing this Court to
consider his application Consequently, this Court is Without jurisdiction to consider the petition,l and this
case will be dismissed without prejudice to allow l\/lr. Mathis the opportunity to seek said authorization

Accordingly, it is ORDERED that:

l. The petition (Doc. l) is DISMISSED without prejudicel

2. The Clerk is directed to send Mr. Mathis the Eleventh Circuit's application form for second or
successive habeas corpus petitions under 28 U.S.C. § 2244(b).

3. The Clerk shall terminate any pending motions, and close this case.

4
I)oNE and 0R1)ERED ar Tampa, Florida on A"m f 2 Z~“_' . 2019.

df>/

wILM. JUNG

United States District Judge

Copy to: Pro se Petitioner

 

]See Wel!s v. AG, 2012 U.S. App. LEXIS 7542, at *4 (l lth Cir. Apr. 16, 2012) (unpublished) (district court
must dismiss second or successive § 2254 petition for lack of jurisdiction unless the prisoner has obtained an order from court
of appeals authorizing the district court to consider it).

